DETAILED ACTION
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiserman et al. (2008/0083740).

Regarding claim 1, Kaiserman teaches a method for preparing a material for use as a surface of a medical device, the method comprising: 
printing ([0070]), with an ink jet printer and using ink that is curable with ultraviolet light ([0093]), content onto a surface of material that includes woven ticking fabric ([0107]) laminated with polyurethane ([0107]); 
curing the ink with the ultraviolet light ([0093], note that cross-linking agents are cured with ultraviolet light); and 

Regarding claim 4, Kaiserman teaches the method of claim 1, wherein printing using ink that is curable with ultraviolet light comprises printing multiple layers of the ink onto the surface ([0070]).

Regarding claim 9, Kaiserman teaches the method of claim 1, wherein cutting the section comprises cutting the section into at least a portion of a medical mattress topper ([0107]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Clark et al. (2014/0038802).

Regarding claim 6, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein printing content comprises printing a code indicative of instructions 
 	Regarding claim 10, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein cutting the section comprises: cutting the section with a cutter device configured to read a file that defines instructions for cutting the material into at least a portion of a medical device (note that Kaiserman’s mattress topper is being taken to be a medical device); and executing the instructions (Clark, see figs. 1-3, Note that a barcode is printed on the item to be cut to instruct the processor on where to make cuts and how to create the final item).

Regarding claim 11, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein printing content comprises printing a code that identifies a file having instructions for cutting the material and wherein cutting the section of the material comprises obtaining the file and cutting the section of the material based on the instructions. Clark teaches this (Clark, see figs. 1-3, Note that a barcode is printed on 

Regarding claim 13, Kaiserman teaches the method of claim 1. Kaiserman does  not teach punching at least one hole in the material. Clark teaches scoring a material by punching a perforation in the material (Clark, fig. 1, Note scoring holes at 21). It would have been obvious to one of ordinary skill in the art at the time of invention to punch holes via a scoring machine in the material in the manner disclosed by Clark in the method disclosed by Kaiserman because doing so would allow for the folding of the material.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Clark, as applied to claim 6 above, and further in view of Lang et al. (2018/0345619).

Regarding claim 8, Kaiserman in view of Clark teaches the method of claim 6. Kaiserman in view of Clark does not teach wherein printing the code comprises printing the code at each of multiple corners of the section to be cut. Lang teaches this (Lang, see fig. 14, Note that a code, i.e., intelligent mark, is printed at each of multiple corners of a section A to be cut. Note that the claim does not require that the codes be “on” the corners). It would have been obvious to one of skill in the art at the time of invention to print intelligent marks at several corners, as disclosed by Lang, in the method disclosed by Kaiserman in view of Clark because doing so would allow for more scanning points, . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Lefevre et al. (9,440,480). 	Regarding claim 3, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein printing using ink that is curable with ultraviolet light comprises printing with white ink. Lefevre teaches printing with a white UV ink (Lefevre, col. 14, lines 22-40). It would have been obvious to use a white UV ink, as disclosed by Lefevre, in the method disclosed by Kaiserman because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Menendez et al. (2004/0022568). 	Regarding claim 2, Kaiserman teaches the method of claim 1. Kaiserman does not teach unwinding the material from a roll before printing the content onto the surface. Menendez teaches this (Mendendez, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to unwind the material from a roll, as disclosed by Lang, in the method disclosed by Kaiserman because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
 	Regarding claim 5, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein printing comprises printing onto multiple rolls of the material concurrently. Menendez teaches this (Mendendez, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to unwind the material from a roll, as disclosed by Lang, in the method disclosed by Kaiserman because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Goodwin et al. (8,080,301). 	Regarding claim 12, Kaiserman teaches the method of claim 1. Kaiserman does not teach wherein cutting the section comprises cutting the section into at least a portion of a blood pressure cuff. Goodwin teaches an anti-fomitic covering that can be used to cover a mattress and a blood pressure cuff (Goodwin, cols. 4-5, lines 65-1). It would have been obvious to one of ordinary skill in the art at the time of invention to make both a mattress and a blood pressure cuff out of the polyurethane-coated printed substrate disclosed by Kaiserman because doing so would amount to making two articles in need of anti-fomitic properties out of a coated substrate. Upon combination of the teachings, it would have been obvious to cut a blood pressure cuff into a portion of the material printed and coated by Kaiserman. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853